IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,143-01


                     EX PARTE BRADLEY THOMAS TIMS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR48112-A IN THE 385TH DISTRICT COURT
                            FROM MIDLAND COUNTY


       Per curiam.

                                             ORDER

       Applicant entered an open plea of guilty to two counts of obstruction or retaliation, and was

sentenced to forty years’ imprisonment. The Eleventh Court of Appeals affirmed his conviction.

Tims v. State, No. 11-17-00109-CR (Tex. App. — Eastland April 11, 2019 ) (not designated for

publication). Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On December 14, 2020, the trial court entered an order designating issues. The district clerk

properly forwarded this application to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, the application was forwarded before the trial court made findings of fact and

conclusions of law. We remand this application to the trial court to complete its evidentiary
investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: January 13, 2021
Do not publish